Citation Nr: 1541168	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  09-10 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1. Entitlement to service connection for sleep apnea. 
 
 2.  Entitlement to an increased disability evaluation for posttraumatic stress disorder (PTSD) in excess of 50 percent prior to March 19, 2011, and in excess of 70 percent thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel

INTRODUCTION

The Veteran served on active duty from May 2001 to August 2001 and from March 2003 to November 2004. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Sioux Falls, South Dakota, VA Regional Office (RO). 

The Veteran testified before the undersigned Veterans Law Judge at a travel Board hearing in June 2011.  A transcript of the hearing has been associated with the claims file.

The matter was previously before the Board in September 2011 and remanded for further development and adjudication.  Unfortunately, for the reasons and bases discussed below, another remand is required because there was not compliance with the Board's prior remand directives (namely, the medical opinion rendered is inadequate) and because the Veteran has not waived initial RO review of additional pertinent evidence added to the virtual record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted in the prior September 2011 remand, the Board determined that the claims warranted further development.  

In pertinent part, the Board found that a VA medical opinion was necessary to determine whether sleep apnea was secondary to the service-connected PTSD.  Specifically, the examiner was asked whether it was at least as likely as not that sleep apnea was related to active service or proximately due to or aggravated by the service-connected PTSD, to include whether any weight gain was attributable to PTSD and related to causing of chronically worsening sleep apnea.  The Veteran was afforded the requested examination in January 2012.  The examiner opined that it was less than likely that sleep apnea was caused or aggravated by his PTSD. The examiner reasoned that he found no mention in the medical record that the Veteran's weight gain was caused by his PTSD and that medical literature did not associate his degree of weight gain with PTSD. The examiner then went on to state that weight gain was more likely due to indiscriminate eating habits.  While the examiner addressed the etiology of the Veteran's weight gain and found that PTSD did not cause weight gain, the examiner failed to address whether the Veteran's PTSD (i.e. symptoms associated with PTSD) aggravated his sleep apnea.  (Emphasis added).  For these reasons, the opinion is inadequate.  

The Board would also note at this juncture, that the Veteran has raised further argument regarding his weight-gain.  He claims that he self-medicated symptoms caused by his PTSD, like depression, with food resulting in an eating disorder.  The Veteran's representative argues that the examiner did not adequately address whether overeating, commonly known to be associated with depression (a symptom previously attributed to the Veteran's PTSD), was caused by his PTSD.  See October 2013 Supplemental Statement of Accredited Representative.  Based on these recent contentions, a supplemental opinion on whether weight gain was attributable to his PTSD is also necessary.  38 U.S.C.A. § 5103A.

A supplemental statement of the case (SSOC) was issued in August 2013.  Evidence considered included VA compensation opinions dated in April 2013 and treatment records from the Black Hills VA Healthcare System dated from February 2013 to July 2013.   Since the issuance of this SSOC additional pertinent information has been added to the virtual record.  Notably, VA outpatient treatment records dated up until August 2014, VA 21-4140 (Employment Questionnaire), treatment records from the Rapid City Vet Center dated between May 2013 and May 2014, a September 2014 VA examination for PTSD, a September 2014 VA medical opinion on employability, and an August 2015 VA examination report for PTSD.  The evidence is pertinent to the claims.  The Veteran has not waived initial RO consideration of this newly submitted evidence.  38 C.F.R. § 20.1304(c).

Finally, any ongoing VA treatment records for the claimed conditions dated after August 2014 are pertinent records and must be obtained.  38 C.F.R. § 3.159(c)(2).  

The Board sincerely regrets the additional delay that inevitably will result from this additional remand, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  

Accordingly, the additional development previously specified in the Board's  September 2011 remand, and as instructed in the instant remand, must be completed before readjudication of this claim.  

The case is REMANDED for the following action:

1.  Obtain copies of any recent VA clinical records (since August 2014) pertaining to treatment of the claimed condition.  Document all efforts to obtain all identified records.

2.  Obtain an addendum opinion from the January 2012, VA examiner, if available.  Otherwise the opinion must be sought from a similarly qualified provider.  Explanatory rationale must be provided for all opinions expressed.  If the requested opinions cannot be made without resorting to mere speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resorting to mere speculation.  

In answering these questions, the examiner is informed that the Veteran is competent to report on symptoms experienced and treatment provided both during and since his service because this is based on his firsthand knowledge.  

a) The examiner is asked to state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's weight gain is proximately due to, the result of, or aggravated by (permanently worsened beyond the natural progression of the disease) by his service-connected PTSD.  Specifically, in answering this question, the examiner must address claims of the Veteran that he self-medicated his PTSD symptoms (like depression) with food, which resulted in an eating disorder and caused him to gain weight and become morbidly obese.  The  examiner must also address the Veteran's arguments that his depressive disorder, previously determined to be secondary to his PTSD, is commonly associated with overeating.  

b) The examiner is asked to state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's sleep apnea is proximately due to, the result of, or aggravated by (permanently worsened beyond the natural progression of the disease by his service-connected PTSD (notably symptoms, to include, but not limited to, nightmares, night terrors (yelling and thrashing), hyperarousal, and hypervigilance (waking to do perimeter checks)).   

3.  Ensure the examiner's opinion is responsive to these determinative issues of secondary causation.  If not, return the report for all necessary additional information.  38 C.F.R. § 4.2.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims, in light of all evidence of record, to include evidence submitted since the August 2013 SSOC was issued.  If the claims continue to be denied, send the Veteran and his representative an SSOC and give them time to respond to it before returning the file to the Board for further appellate consideration of the claims.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


